EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter

1.	Claims 1, 3-11 and 13-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 7/13/2021, with respect to the rejection of independent claim 1 and 11 have been fully considered and finds the claims allowable because of the amendment filed on 7/13/2021. 


Applicant argues on page 6-7 of the remarks, filed on 7/13/2021 regarding the rejection of independent claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20100279439 A1) in view of Ding et al. (US 20070185676 A1), that, “The cited portions of the applied references are not understood to disclose or suggest at least the underlined parts of claim 1 below:
“the first geometry comprising a distortion of an expected geometry of the arrangement of cells, the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations;
determining an expected location of a target cell among the cells based on the expected geometry stored in computer memory” (Remarks Page 6)
……..
Regarding Ding, calibration target 10 is used in Ding to determine the geometry to which a testing device must align. This is described, for example, in paragraph 0024 of Ding below……..Thus, the calibration target in Ding is closer to the expected geometry of claim 1, which is not determined using a calibration device but rather is stored in computer memory. That is, in claim 1, the calibration device is used to determine “the first geometry comprising a distortion of an expected geometry of the arrangement of cells”. This not what is done in Ding, which uses the calibration target as baseline to which the testing device is to be aligned. Accordingly, although a calibration device is used in Ding, Ding’s calibration device is not used for the purpose claimed. Accordingly, withdrawal of the rejection of claim 1 is respectfully requested. 
Independent claim 11, although of different scope than claim 1, includes features similar to those described above with respect to claim 1. Accordingly, withdrawal of the rejection of claim 11 is also respectfully requested. 


Applicant’s argument filed 7/13/2021 regarding the rejection of independent claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20100279439 A1) in view of Ding et al. (US 20070185676 A1) is persuasive. Ding does not disclose the amended limitation. Therefore, the rejection of claims 1 and 11 has been withdrawn.

Claims 1, 3-11 and 13-20 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the first geometry comprising a distortion of an expected geometry of the arrangement of cells, the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations; 
determining an expected location of a target cell among the cells based on the expected geometry stored in computer memory;
……..
wherein the expected geometry is a second geometry, and wherein determining the offset comprises: 
calculating a first dimension error based on a difference in the first dimension between the first geometry and the second geometry; and 
calculating a second dimension error based on a difference in the second dimension between the first geometry and the second geometry, the offset comprising a combination of the first dimension error and the second dimension error.

Shah et al. (US 20100279439 A1) and Ding et al. (US 20070185676 A1) are regarded as the closest prior art to the invention of claim 1. Shah discloses, “A solar cell formation process comprises positioning an end effector of a robot in a nominal position over a first substrate disposed in one of an array of substrate receiving positions on a substrate carrier (Paragraph [0011] Line 1-4). FIG. 4 illustrates a process sequence 400 used to serially transfer a plurality of  Next, at step 404, the substrate carrier 105 is aligned to a desired position within the loading station 100. In one embodiment, the exact position of the substrate carrier 105 is determined using a machine vision system 140 (FIG. 1) and one or more reference features or fiducial marks 142 (FIG. 1) formed on the substrate carrier 105.  In one embodiment, the reference features may be one or more edges and corners of the substrate carrier 105.  By use of one or more detectors 141 that are positioned to view the fiducial marks 142 found on the substrate carrier 105, the position and angular orientation of the substrate carrier 105 can be determined by the system controller 101 (Paragraph [0031] Line 1-12). The position and angular orientation of the substrate carrier 105 is determined by noting the offset in position of the fiducial marks 142 from a known reference frame or nominal position stored within the system controller 101.  Therefore, since the system controller 101 in most cases also has the position of each of the substrate receiving positions 105A relative to the detectors 141 stored in memory, the combination of the robot assembly 130, detection system 110 and system controller 101 can be used to reliably orient and position the substrates "S" in each of the substrate receiving positions 105A using the information gained from analyzing the position and orientation of the fiducial marks 142 relative to the reference  FIG. 5 illustrates a process sequence 500 which is performed during step 405 (FIG. 4), and used to calibrate the robot assembly 130 to the substrate receiving positions 105A formed in a substrate carrier 105 in an automated fashion.  Prior to starting the process sequence 500 a substrate carrier 105 is positioned and aligned within the loading station 100, following steps 402 and 404, discussed above, to assure that the substrate carrier 105 is in a known position (Paragraph [0054] Line 1-9). At step 506 in Figure 5, the substrate "S" is moved to a nominal transfer position at a substrate receiving position 105A, which is calculated by adding the information received in steps 502 and 504 to the nominal substrate receiving position 105A information stored in the system controller 101 for that particular substrate receiving position 105A (Paragraph [0060] Line 1-6). Next, at step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement as the first dimensional error calculated during step 504 can be compared with the substrate's new position on the end effector assembly 131 (Paragraph [0061] Line 7-18). The offset distance can be calculated by comparing the different collected images of the substrate positioned on the end effector assembly 131 and/or other related information stored in the memory of the system controller 101 (Paragraph [0061] Line 7-10)”. However Shah does not disclose that the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations; determining an expected location of a target cell among the cells based on the expected geometry stored in computer memory. Ding teaches, “Device handlers, and more particularly to a single camera vision alignment system for a device handler used in semiconductor testing (Paragraph [0002] Line 1-4). As shown in FIG. 1, the pick and place the first geometry comprising a distortion of an expected geometry of the arrangement of cells, the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations; determining an expected location of a target cell among the cells based on the expected geometry stored in computer memory; ……..wherein the expected geometry is a second geometry, and wherein determining the offset comprises: calculating a first dimension error based on a difference in the first dimension between the first geometry and the second geometry; and calculating a second dimension error based on a difference in the second dimension between the first geometry and the second geometry, the offset comprising a combination of the first dimension error and the second dimension error” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-10 are allowed by virtue of their dependence from claim 1. 

Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the first geometry comprising a distortion of an expected geometry of the arrangement of cells, the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations;
determining an expected location of a target cell among the cells based on the expected geometry stored in computer memory;
……..
wherein the expected geometry is a second geometry, and wherein determining the offset comprises:
calculating a first dimension error based on a difference in the first dimension between the first geometry and the second geometry; and
calculating a second dimension error based on a difference in the second dimension between the first geometry and the second geometry, the offset comprising a combination of the first dimension error and the second dimension error.

The most pertinent prior art of record to Shah et al. (US 20100279439 A1) and Ding et al. (US 20070185676 A1), failed to specifically teach the invention as claimed. However, the invention of Shah and Ding, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “the first geometry comprising a distortion of an expected geometry of the arrangement of cells, the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations; determining an expected location of a target cell among the cells based on the expected geometry stored in computer memory; ……..wherein the expected geometry is a second geometry, and wherein determining the offset comprises: calculating a first dimension error based on a difference in the first dimension between the first geometry and the second geometry; and calculating a second dimension error based on a difference in the second dimension between the first geometry and the second geometry, the offset comprising a combination of the first dimension error and the second dimension error” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Claims 13-20 are allowed by virtue of their dependence from claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866